 

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510
775-785-5440

Reno, Nevada 89501

 

Snell & Wilmer

& Lo N

\o oo ~s an Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 19-50102-gs Doc1125 Entered 08/28/19 10:23:11 Page 1 of 6

E-filed: August 28, 2019

Nathan G. Kanute (NV Bar No. 12413)
SNELL & WILMER L.L.P.

50 West Liberty Street, Suite 510
Reno, NV 89501

Telephone: (775) 785-5440

Facsimile: (775) 785-5441

Email: nkanute@swlaw.com

Donald L. Gaffney (admitted pro hac vice)
(AZ Bar No. 005717)

SNELL & WILMER L.L.P.

One Arizona Center, Suite 1900

400 East Van Buren Street

Phoenix, AZ 85004-2202

Telephone: (602) 382-6000

Facsimile: (602) 382-6070

Email: dgaffney@swlaw.com

Attorneys for Solarmore Management Services, Inc.

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In Re: Case No. 19-50102-gs - LEAD CASE
DOUBLE JUMP, INC., Chapter 7
Affects: Jointly administered
0 All Debtors
O) Double Jump, Inc. (19-50102-gs)
DC Solar Solutions, Inc. (19-50130-gs) JOINT EX PARTE MOTION FOR
DC Solar Distribution, Inc. (19-50131-gs) ORDER REQUIRING ARI LAUER TO
O DC Solar Freedom, Inc. (19-50135-gs) APPEAR FOR EXAMINATION
PURSUANT TO FED. R. BANKR. P. 2004
Debtors.

 

 

 

 

Pursuant to Federal Rule of Bankruptcy Procedure 2004 and Local Rule 2004, Solarmore
Management Services, Inc.! (“Solarmore”) and Christina W. Lovato, Chapter 7 Trustee (the

“Trustee”), by and through their respective undersigned counsel, respectfully applies to this Court

 

1 Solarmore is the managing member of Solar Eclipse Investment Fund V, LLC; Solar Eclipse Investment
Fund VI, LLC; Solar Eclipse Investment Fund VII, LLC; Solar Eclipse Investment Fund VIII, LLC; Solar
Eclipse Investment Fund X, LLC; Solar Eclipse Investment Fund XI, LLC; Solar Eclipse Investment Fund
XII, LLC; Solar Eclipse Investment Fund XIV, LLC; Solar Eclipse Investment Fund XV, LLC; Solar
Eclipse Investment Fund XVI, LLC; Solar Eclipse Investment Fund XVII, LLC; Solar Eclipse Investment
Fund XVIII, LLC; Solar Eclipse Investment Fund XIX, LLC; Solar Eclipse Investment Fund XXI, LLC;
Solar Eclipse Investment Fund XXII, LLC; Solar Eclipse Investment Fund XXIII, LLC; Solar Eclipse
Investment Fund XXIV, LLC; Solar Eclipse Investment Fund XXVI, LLC; Solar Eclipse Investment Fund
XXVIII, LLC; and Solar Eclipse Investment Fund XXXI, LLC (collectively, the “Funds”).

4834-5173-1360

 
S90 O&© SN DH WO FSF WO NO

rr
wo NO —|— &

 

 

LLP.
LAW OFFICES
=
Be

50 West Liberty Street, Suite 510
775-785-5440

=
ra

Reno, Nevada 89501

 

Snell & Wilmer
hw NO WN tO tO We) NO NO — —_ — —
~] ON ~m + Ww NO — S \O oo ~ nN

N
oe

 

 

Case 19-50102-gs Doc1125 Entered 08/28/19 10:23:11 Page 2 of 6

for an ex parte order requiring Ari Lauer to appear as set forth in a subpoena to be issued
pursuant to Federal Rule of Bankruptcy Procedure 9016, at a time, place and date to be mutually
agreed upon by the parties, or if no such agreement is reached, upon no less than fourteen (14)
calendar days written notice by Solarmore and/or the Trustee for examination, regarding the
Debtor’s assets, liabilities, and financial condition.

This Motion is supported by the following Memorandum of Points and Authorities.

MEMORANDUM OF POINTS AND AUTHORITIES

FeD. R. BANKR. P. 2004 provides, in relevant part, that upon motion of any party in
interest, the court may order the examination of the debtor or any other entity regarding the acts,
conduct, property, liabilities and financial conditions of the debtor, or any other matter which
affects the administration of the debtor’s estate or the debtor’s right to a discharge. Rule 2004
further provides that production of documents may be compelled at this examination.

Solarmore and the Trustee seeks to conduct oral examination relating to the Debtors’
assets, liabilities, and financial affairs for the following reasons:

1. To ascertain the facts and circumstances surrounding the filing by the Debtors of
the above-captioned bankruptcy cases (the “Petition”);

2. To determine the manner in which the Debtors have conducted their business
affairs;

Gr To ascertain a more complete picture of the assets, liabilities and the financial
condition of the Debtors; including, but not limited to information as to whether the Debtors

improperly diverted assets to other individuals or entities, whether or not affiliated with the

Debtors;

4, To ascertain the truth and veracity of information contained in the Debtors’
schedules;

5, To ascertain and verify that the Debtors have not engaged in potential fraudulent

transfers, preferences and avoidable transfers;
6. To ascertain and verify the legal and business relationship between Mr. Lauer and
any of the Debtors or any principals, officers, or employees of the Debtors;

-2-

4834-5173-1360

 
Snell & Wilmer

 

LLP.
LAW OFFICES
50 West Liberty Street, Suite 510

 

Reno, Nevada 89501
775-185-5440

SoS SF ND vn fS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-50102-gs Doc1125 Entered 08/28/19 10:23:11 Page 3 of 6

7. To ascertain and verify Mr. Lauer’s role and responsibilities related to the Debtors
over the last four years;

8. To discuss billings from and payments to Mr. Lauer or any of his companies over
the last four years as it relates to the Debtors;

9. To ascertain and verify any insurance that may cover or relate to Mr. Lauer’s work
for Debtors.

The requested discovery from Ari Lauer is well within the scope of examination permitted

under FED. R. BANKR. P. 2004, which includes:

[t]he acts, conduct, or property or ... the liabilities and financial
condition of the debtors, or ... any matter which may affect the
administration of the debtor’s estate, or to the debtor’s right to a
discharge. In a ... reorganization case under chapter 11 of the
Code, ... the examination may also relate to the operation of any
business and the desirability of its continuance, the source of any
money or property acquired or to be acquired by the debtor for
purposes of consummating a plan and the consideration given or
offered therefore, and any other matter relevant to the case or to
the formulation of a plan.

WHEREFORE, Solarmore and the Trustee respectfully requests that this Court enter its
Order authorizing the examination of Ari Lauer as described herein. A proposed order is

attached as Exhibit 1.

DATED this 28" day of August 2019. DATED this 28" day of August 2019.

SNELL & WILMER L.L.P. HARTMAN & HARTMAN

/s/Nathan G. Kanute /s/Jeffrey L. Hartman (used with permission)
Nathan G. Kanute (NV Bar No. 12413) Jeffrey L. Hartman (NV Bar 1607)
50 West Liberty Street, Suite 510 510 West Plumb Lane, Suite B
Reno, NV 89501 Reno, NV 89509

Telephone: (775) 785-5440 Telephone: (775) 324-2800

scertoro Pree Facsimile: (775) 324-1818
(AZ Bar No 00ST) Seria Attorneys for Christina W. Lovato, Chapter 7
One Arizona Center, Suite 1900 Trustee
400 East Van Buren Street
Phoenix, AZ 85004-2202
Telephone: (602) 382-6000

Attorneys for Solarmore Management
Services, Inc.

4834-5173-1360

 
Case 19-50102-gs Doc1125 Entered 08/28/19 10:23:11 Page 4 of 6

EXHIBIT |

EXHIBIT |
 

LLP.
LAW OFFICES

50 West Liberty Street, Suite 510

Snell G Wilmer

 

89501

175-785-5440

Reno, Nevada

bh WwW N

mo Co NN DW MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-50102-gs Doc1125 Entered 08/28/19 10:23:11

Nathan G. Kanute (NV Bar No. 12413)
SNELL & WILMER L.L.P.

50 West Liberty Street, Suite 510
Reno, NV 89501

Telephone: (775) 785-5440

Facsimile: (775) 785-5441

Email: nkanute@swlaw.com

Donald L. Gaffney (admitted pro hac vice)
(AZ Bar No. 005717)

SNELL & WILMER L.L.P.

One Arizona Center, Suite 1900

400 East Van Buren Street

Phoenix, AZ 85004-2202

Telephone: (602) 382-6000

Facsimile: (602) 382-6070

Email: dgaffney@swlaw.com

Attorneys for Solarmore Management Services, Inc.

Page 5 of 6

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In Re: Case No. 19-50102-gs - LEAD CASE
DOUBLE JUMP, INC., Chapter 7
Affects: Jointly administered

O All Debtors
O Double Jump, Inc. (19-50102-gs)

DC Solar Solutions, Inc. (19-50130-gs) ORDER GRANTING JOINT EX PARTE
DC Solar Distribution, Inc. (19-50131-gs) MOTION FOR ORDER REQUIRING
O DC Solar Freedom, Inc. (19-50135-gs) ARI LAUER TO APPEAR FOR
EXAMINATION PURSUANT TO FED. R.
Debtors. BANKR. P. 2004

 

 

Date of Examination: TBD
Time of Examination: TBD

 

 

This Court having reviewed the Joint Ex Parte Motion for Order Requiring Ari Lauer to

Appear for Examination Pursuant to Federal Rule of Bankruptcy Procedure 2004 (“Motion”)

4811-6911-2480

 
 

LLP.
LAW OFFICES
50 West Liberty Street, Suite 510

Snell & Wilmer

 

89501

175-785-5440

Reno, Nevada

N

o0o ea IN DH TW HE WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 19-50102-gs Doc1125 Entered 08/28/19 10:23:11 Page 6 of 6

submitted jointly by Solarmore Management Services, Inc.’ (“Solarmore”) and Christina W.
Lovato, Chapter 7 Trustee (the “Trustee”), and for good cause appearing;

IT IS HEREBY ORDERED that the Motion is GRANTED;

IT IS FURTHER ORDERED that Ari Lauer shall appear for an examination under oath
regarding the Debtor’s assets, liabilities, and financial condition, before a certified court reporter
at a time, place and date to be mutually agreed upon by the parties, or if no such agreement is
reached, upon no less than fourteen (14) calendar days written notice by Solarmore and/or the
Trustee for examination.

IT IS FURTHER ORDERED that oral examination shall continue from day to day, as
necessary.

IT ISSO ORDERED.

Respectfully Submitted By:

 

 

SNELL & WILMER L.L.P. HARTMAN & HARTMAN
/s/ Nathan G. Kanute /s/ Jeffrey L. Hartman (used with permission)
Nathan G. Kanute (NV Bar No. 12413) Jeffrey L. Hartman (NV Bar 1607)
50 West Liberty Street, Suite 510 510 West Plumb Lane, Suite B
Reno, NV 89501 Reno, NV 89509
Telephone: (775) 324-2800
Donald L. Gaffney (admitted pro hac vice) Facsimile: (775) 324-1818
= fee Suite 1900 Attorneys for Christina W. Lovato, Chapter 7
400 East Van Buren Street Trustee

Phoenix, AZ 85004-2202

Attorneys for Solarmore Management
Services, Inc.

HHH

 

! Solarmore is the managing member of Solar Eclipse Investment Fund V, LLC; Solar Eclipse Investment Fund VI,
LLC; Solar Eclipse Investment Fund VII, LLC; Solar Eclipse Investment Fund VIII, LLC; Solar Eclipse Investment
Fund X, LLC; Solar Eclipse Investment Fund XI, LLC; Solar Eclipse Investment Fund XII, LLC; Solar Eclipse
Investment Fund XIV, LLC; Solar Eclipse Investment Fund XV, LLC; Solar Eclipse Investment Fund XVI, LLC;
Solar Eclipse Investment Fund XVII, LLC; Solar Eclipse Investment Fund XVIII, LLC; Solar Eclipse Investment
Fund XIX, LLC; Solar Eclipse Investment Fund XXI, LLC; Solar Eclipse Investment Fund XXII, LLC; Solar Eclipse
Investment Fund XXIII, LLC; Solar Eclipse Investment Fund XXIV, LLC; Solar Eclipse Investment Fund XXVI,
LLC; Solar Eclipse Investment Fund XXVIII, LLC; and Solar Eclipse Investment Fund XXXI, LLC (collectively, the
“Funds”).

-2-

4811-6911-2480

 
